Case 20-10850-mdc   Doc 13   Filed 02/26/20 Entered 02/26/20 12:35:43   Desc Main
                             Document     Page 1 of 8
Case 20-10850-mdc   Doc 13   Filed 02/26/20 Entered 02/26/20 12:35:43   Desc Main
                             Document     Page 2 of 8
Case 20-10850-mdc   Doc 13   Filed 02/26/20 Entered 02/26/20 12:35:43   Desc Main
                             Document     Page 3 of 8
Case 20-10850-mdc   Doc 13   Filed 02/26/20 Entered 02/26/20 12:35:43   Desc Main
                             Document     Page 4 of 8
Case 20-10850-mdc   Doc 13   Filed 02/26/20 Entered 02/26/20 12:35:43   Desc Main
                             Document     Page 5 of 8
Case 20-10850-mdc   Doc 13   Filed 02/26/20 Entered 02/26/20 12:35:43   Desc Main
                             Document     Page 6 of 8
Case 20-10850-mdc   Doc 13   Filed 02/26/20 Entered 02/26/20 12:35:43   Desc Main
                             Document     Page 7 of 8
Case 20-10850-mdc   Doc 13   Filed 02/26/20 Entered 02/26/20 12:35:43   Desc Main
                             Document     Page 8 of 8
